Citation Nr: 0125912	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  95-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to service connection for headaches.

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1970 to September 
1971.

In June 1989, the Board of Veterans' Appeals (Board), in 
part, denied service connection for knee and back 
disabilities, and an increased (compensable) evaluation for 
residuals of shell fragment wounds of the head.

In August 1992, the veteran submitted an application to 
reopen the claims for service connection for knee and back 
disorders, and a claim for an increased (compensable) 
evaluation for residuals of shell fragment wounds of the 
head.  At a later date, he submitted a claim for service 
connection for headaches.  This appeal comes to the Board 
from March 1993 and later RO decisions that determined there 
was no new and material evidence to reopen the claims for 
service connection for knee and back disabilities, denied 
service connection for headaches, and denied an increased 
(compensable) evaluation for residuals of shell fragment 
wounds of the head.

A June 2000 RO rating decision granted service connection for 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the right knee, and degenerative joint 
disease of the left knee.  Since service connection for knee 
and back disabilities has been granted, the issues of whether 
new and material evidence has been submitted to reopen claims 
for service connection for such disabilities is no longer for 
appellate consideration.

In correspondence dated in July 2001, the veteran's 
representative submitted a motion to the Board for revision 
or reversal of the June 1989 Board decision based on clear 
and unmistakable error (CUE) for not granting service 
connection for arthritis of the lumbar spine and a left knee 
disability, and a 10 percent evaluation for residuals of 
shell fragment wounds of the head.  This motion will be 
considered by the Board in a separate decision.


REMAND

In a VA Form 9 dated in April 2001, the veteran requested a 
hearing before a member of the Board traveling to the RO 
(travel board hearing).  In order to ensure due process, the 
file is returned to the RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.704 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




